Citation Nr: 0533938	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-32 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
thigh injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
injury.

4.  Entitlement to service connection for back injury and any 
related disabilities of the lower extremities.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1975 to July 
1977.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in September 2003, and a 
substantive appeal was received in November 2003.  

The veteran originally requested a Board hearing, which was 
scheduled in August 2005.  However, in statement received in 
August 2005, he withdrew his request for a Board hearing. 

It appears from the veteran's statements that he contends 
that he suffers symptoms involving the lower extremities 
related to the back disorder.  Certain statements and medical 
records refer to pain radiating into the lower extremities.  
As more particularly explained in the following decision, 
there is a prior final decision denying service connection 
for left thigh and right knee disabilities.  The RO has 
addressed these under a new and material evidence analysis, 
and the Board does the same in the following decision.  
However, to the extent that the veteran is claiming the he 
suffers separate symptomatology involving the lower 
extremities associated with or caused by a back disability, 
the Board finds that such lower extremity symptoms remain for 
consideration in connection with the back disability issue 
and are not contemplated in the following decision on the 
left thigh and right knee issues under a new and material 
evidence analysis.  

The back disability issue under a merits analysis is being 
remanded is addressed is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for left thigh injury was denied by an 
August 1981 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left 
thigh injury has not been received since the August 1981 
rating decision. 

3.  Service connection for right knee injury was denied by an 
August 1981 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for right 
knee injury has not been received since the August 1981 
rating decision.

5.  Service connection for back injury was denied by an 
August 1981 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

6.  Certain new evidence received since the August 1981 
rating decision relates to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for back injury, is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 1981 rating decision, which denied entitlement 
to service connection for left thigh injury, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  No new and material evidence has been received since the 
August 1981 rating decision denying service connection for 
left thigh injury; and thus, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The August 1981 rating decision, which denied entitlement 
to service connection for right knee injury, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

4.  No new and material evidence has been received since the 
August 1981 rating decision denying service connection for 
right knee injury; and thus, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

5.  The August 1981 rating decision, which denied entitlement 
to service connection for back injury, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

6.  Certain evidence received since the August 1981 rating 
decision denying service connection for back injury is new 
and material, and the claim for that benefit has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in an October 2002 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the October 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The October 2002 VCAA letter also advised the 
veteran that he needed to provide new and material evidence 
in order for the RO to reopen his service connection claims.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in October 2002, which was prior to the 
February 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, with regard to the left thigh and right knee 
claims, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and private medical records.  With 
respect to the issues of entitlement to service connection 
for left thigh injury and right knee injury, where there is 
no showing of an injury in service or a link between the 
veteran's current disability and his active service, a VA 
medical examination is not necessary.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the left thigh and right knee 
issues and that no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 


II.  New and Material Evidence

The issues on appeal involve underlying claims of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in July 2002.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Left Thigh

A claim of service connection for left thigh injury was 
denied by the RO in an August 1981 rating decision.  The 
veteran was informed of the August 1981 rating decision, and 
he did not file a notice of disagreement to initiate an 
appeal.  Under the circumstances, the Board finds that the 
August 1981 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

The evidence of record at the time of the August 1981 rating 
decision consisted of the veteran's service medical records 
from May 1975 to May 1977, a December 1977 medical 
certificate completed by a private practitioner, a May 1981 
Certificate of Attending Physician completed by another 
private practitioner, private treatment records from another 
private practitioner dated July 1978 to October 1980, and 
April 1978 dental records.  

The veteran's May 1975 entrance examination noted a surgical 
scar on the left thigh and the contemporaneous medical 
history noted surgery two years prior on the left thigh 
muscle due to a football injury.  However, the lower 
extremities were clinically evaluated as normal.  The 
veteran's May 1977 separation examination again showed the 
veteran's lower extremities were clinically evaluated as 
normal.  Again, in the contemporaneous medical history, the 
previous left thigh injury was noted.  There is nothing 
further in the service medical records concerning injury to 
the left thigh.  The private medical records at the time of 
the August 1981 rating decision do not show treatment for a 
left thigh injury. Thus, the RO denied the claim because 
there was no evidence of any disability that might have 
resulted from service.

The veteran has not submitted any additional evidence 
concerning the left thigh injury subsequent to the August 
1981 rating decision despite requests made by the RO.  Thus, 
the requirements of 38 C.F.R. § 3.156(a) to reopen a claim 
have not been met.  Accordingly, the claim of entitlement to 
service connection for left thigh injury is not reopened.  38 
U.S.C.A. § 5108.

Right Knee

A claim of service connection for right knee injury was 
denied by the RO in an August 1981 rating decision.  The 
veteran was informed of the August 1981 rating decision, and 
he did not file a notice of disagreement to initiate an 
appeal.  Under the circumstances, the Board finds that the 
August 1981 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

The evidence of record at the time of the August 1981 rating 
decision consisted of the veteran's service medical records 
from May 1975 to May 1977, a December 1977 medical 
certificate completed by a private practitioner, a May 1981 
Certificate of Attending Physician completed by another 
private practitioner, private treatment records from another 
private practitioner dated July 1978 to October 1980, and 
April 1978 dental records.  

The veteran's May 1975 entrance examination showed that the 
lower extremities were clinically evaluated as normal and at 
the time, the veteran expressly denied having a "trick" or 
locked knee.  The veteran's May 1977 separation examination 
again showed the veteran's lower extremities were clinically 
evaluated as normal.  In the contemporaneous medical history, 
the veteran again expressly denied having a "trick" or 
locked knee.  However, the examiner noted probable 
chondromalacia of the knees.  There is nothing further in the 
service medical records concerning injury to the right knee.  
The private medical records at the time of the August 1981 
rating decision do not show treatment for a right knee 
injury.  Thus, the RO denied the claim because there was no 
evidence of any disability that might have resulted from 
service.

The veteran has not submitted any additional evidence 
concerning the right knee injury subsequent to the August 
1981 rating decision despite requests made by the RO.  Thus, 
the requirements of 38 C.F.R. § 3.156(a) to reopen a claim 
have not been met.  Accordingly, the claim of entitlement to 
service connection for right knee injury is not reopened.  38 
U.S.C.A. § 5108.

Back

A claim of service connection for back injury was denied by 
the RO in an August 1981 rating decision.  The veteran was 
informed of the August 1981 rating decision, and he did not 
file a notice of disagreement to initiate an appeal.  Under 
the circumstances, the Board finds that the August 1981 
rating decision became final.  38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the August 1981 rating 
decision consisted of the veteran's service medical records 
from May 1975 to May 1977, a December 1977 medical 
certificate completed by a private practitioner, a May 1981 
Certificate of Attending Physician completed by another 
private practitioner, private treatment records from another 
private practitioner dated July 1978 to October 1980, and 
April 1978 dental records.  

The veteran's May 1975 entrance examination showed that the 
spine was clinically evaluated as normal and at the time, the 
veteran expressly denied having recurrent back pain.  The 
veteran's May 1977 separation examination again showed the 
veteran's spine was clinically evaluated as normal.  However, 
in the contemporaneous medical history, the veteran stated 
that he had recurrent back pain; bone, joint or other 
deformity; and swollen or painful joints.  The examiner noted 
low back pain.  There is nothing further in the service 
medical records concerning injury to the back.  The only 
pertinent medical evidence of record at the time was the May 
1981 Certificate of Attending Physician in which the private 
practitioner noted that the veteran complained of low back 
pain and numbness in the left leg.  The practitioner found 
that the veteran had reduced patella reflexes bilaterally and 
reduced lumbar extension and rotation.  Leg lowering test was 
positive.  Lasgue test was positive at 30 degrees bilaterally 
and Fabere-Patric test was positive on the left.  The veteran 
also had pain over the sacral iliac joint by palpations.  The 
doctor diagnosed the veteran with a lumbosacral strain, back 
pain and sciatica. Nevertheless, the RO denied the claim 
because there was no evidence of any disability that might 
have resulted from service.

The evidence added to the record subsequent to the August 
1981 rating decision consists of: private medical records 
from July 2001 to March 2002; November 2002 statements from 
the veteran's mother, brother-in-law and wife; a December 
2002 statement signed by 14 lay witnesses; a June 2004 letter 
from a private practitioner; and a June 2005 letter from 
another private practitioner.  The private medical records 
show that the veteran was treated for low back pain.  An MRI 
done in August 2001 showed degeneration of the L5-S1 
intervertebral disc with an apparent small disc protrusion, 
which impinges slightly upon the S1 nerve root sleeve.  The 
lay statements and witness statement indicate that the 
veteran did not have any back problems until he returned from 
active service.  Further, the June 2004 letter from a private 
practitioner stated that he treated the veteran for his back 
condition from 1979 to 1981.  The June 2005 letter from 
another private practitioner stated that the veteran had been 
receiving treatment for his back disability since the 1970s 
and that his symptoms most likely relate back to his military 
service.  This evidence is new as it was not of record at the 
time of the prior final rating decision and it is material as 
it indicates that the veteran has had back problems since his 
military service and currently has a back disability.  

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for back injury; is neither 
cumulative nor redundant; and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the claim of 
entitlement to service connection for back injury is 
reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen the 
claims of service connection for residuals of a left thigh 
injury and for residuals of a right knee injury.  To that 
extent, the appeal is denied.  

New and material evidence has been received to reopen the 
claim for service connection for back injury.  To that 
extent, the appeal is granted, subject to the directions set 
forth in the remand section of this decision.
 

REMAND

The veteran's May 1977 medical history expressly indicated 
recurrent back pain; bone, joint or other deformity; and 
swollen or painful joints.  The examiner noted low back pain.  
A June 2004 private practitioner's statement stated that he 
treated the veteran for a low back condition from 1979 to 
1981.  Another private practitioner's statement in June 2005 
indicated that the veteran's back problem dated to the 1970s.  
The physician further stated that the veteran's symptoms 
probably relate all the way back to when he was in the 
military in the mid 70s.  The physician also noted that the 
veteran had a left L5-S1 discectomy surgery in 1989 and a 
recurrent discectomy and a fusion in 2004.  Private medical 
records from July 2001 to March 2002 showed degeneration of 
the L5-S1 intervertebral and radiculopathy.  The veteran has 
also provided several lay statements stating that his back 
problems began when he returned from the military.  
Therefore, the evidence of record shows a history of back 
problems possibly dating back to the time of military service 
and a current back disability.  Thus, the Board finds that a 
VA examination is required in order to meet the requirements 
of 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA  examination to determine the nature, 
extent and etiology of any currently 
manifested back disability.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current back 
disability is related to a back injury  
during service as opposed to other causes 
or to the aging process.  Further, the 
examiner should indicate whether any 
problems or disabilities of the veteran's 
lower extremities are associated 
manifestations of current low back 
disability or are separate disorders.  If 
separate disorders of the lower 
extremities are diagnosed, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
separate disorders of the lower 
extremities are proximately due to or 
caused by, or have been aggravated by, 
the back disability.   

2.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the veteran should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


